 



EXHIBIT 10.09

(Quintiles Transnational Corp. Logo)

          Quintiles Transnational Corp.
Post Office Box 13979
Research Triangle Park, NC 27709-3979
919 998 2000 / Fax 919 998 9113
http://www.quintiles.com
          December 5, 2003           PERSONAL AND CONFIDENTIAL           Oppel
Greeff     111 Beaver Dam Run     Durham, NC 27703           Re: Amendment to
Executive Employment Agreement           Dear Oppel:           Reference is made
to the amendment to your Executive Employment Agreement (the “Employment
Agreement”) dated as of November 17, 2003 (the “Amendment”). This will confirm
our agreement that Section 5.2 of the Employment Agreement, as amended by
paragraph 4 of the Amendment, will be further amended to provide that, subject
to the satisfaction of the conditions contained therein, the post-employment
benefits payable thereunder will also be payable upon a termination of your
employment prior to September 25, 2006 pursuant to Section 4.3(i) (death) or
Section 4.3(ii) (disability) of the Employment Agreement. However, as to such
benefits payable upon disability, (i) the 36 month period referred to in
Section 5.2 shall be reduced by any preceding period during which you were
receiving short-term disability benefits from the Company or otherwise were
compensated by the Company while you were physically or mentally unable to
perform the essential functions of your duties, and (ii) the monthly payments
shall be reduced by the monthly payments you receive pursuant to the Company’s
long-term disability program. Prior to September 25, 2006, references to
Sections 4.3(i) and (ii) contained in Section 5.4 of the Employment Agreement
shall be ignored.           You represent to the Company that you are not aware
of any illness or condition that could reasonably be expected to result in your
death or disability prior to September 25, 2006, and the Company is agreeing to
provide you the benefits set forth in the preceding paragraph based on such
representation. You further agree to submit, upon the Company’s request, to a
medical examination for purposes of the Company’s obtaining insurance to fund
its obligations under the preceding paragraph, provided that the Company’s
failure to obtain such insurance shall have no effect on such obligations.

 



--------------------------------------------------------------------------------



 



(Quintiles Transnational Corp. Logo)

          Greeff – Amendment Employment Agreement Ltr.     December 5, 2003    
Page 2           Please confirm that this conforms to your understanding of our
agreement by signing below.           Sincerely yours,           -s- Michael
Mortimer [g87218g8721801.gif]           Michael Mortimer     Executive Vice
President, Global Human Resources           Agreed to and Accepted by:

          -s- Oppel Greeff [g87218g8721803.gif]   12/06/03

--------------------------------------------------------------------------------

  Oppel Greeff   Date

 